Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to claim amendment(s) filed on 4/28/2022. Claims 1, 4, 6, 7, 9, 12, 14, 15 and 17 are amended. Claims 2, 3, 10, 11, 18 and 19 are cancelled. Claims 1, 4-9, 12-17 and 20 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner notes for the record that applicant’s submittal made on 4/28/2022, classified the claim amendment(s) as Specification. The examiner contends that applicant’s claim amendment(s) submitted as Specification 4/28/2022, have been copied below and made part of an Examiner’s Amendment to ensure that applicant’s claim amendment(s) are properly captured. Additionally, the examiner notes that the applicant has amended the application title on 4/28/2022 as follows: “DISTANCE-BASED PACKET FILTERING METHOD FOR COMPARING VEHICLE DISTANCE WITH MAXIMUM FILTERING DISTANCE AND SYSTEM THEREOF” .

Note: Please replace previously presented claims 1-20 on 4/30/2020, with applicant’s newly amended claims submitted on 4/28/2022 under (Specification), listed below. 
1. (Currently Amended) A distance-based packet filtering method, comprising: 
performing a maximum filtering distance calculating step to configure a  processor to 
calculate a maximum filtering distance according to a dynamic adjustment distance parameter; 
performing a vehicle distance calculating step to configure a modem to obtain a host vehicle location message and at least one vehicle-to-everything (V2X) safety packet, 
wherein the at least one V2X safety packet comprises at least one remote vehicle location message, and then the host vehicle location message and the at least one remote vehicle location message are calculated to generate at least one vehicle distance; and 
performing a packet filtering step to configure the modem to compare the at least one vehicle distance with the maximum filtering distance from the processor to generate a comparison result, and judge whether the at least one V2X safety packet is at least one passed packet according to the comparison result, 
wherein the dynamic adjustment distance parameter comprises at least one of a current vehicle velocity, a number of queueing packets and a load factor of the processor; 
wherein the maximum filtering distance is calculated by a constant value, the current vehicle velocity, the number of the queueing packets and the load factor of the processor, the constant value is represented as p, the current vehicle velocity is represented as V, the number of the queueing packets is represented as q, the load factor of the processor is represented as L, and the maximum filtering distance is represented as d and described as follows: d=f x (V) i /2( q2+L 2) i /2. 

2-3. (Canceled) 

4. (Currently Amended) The distance-based packet filtering method of claim [[3]]1, wherein, 
the constant value is determined by a V2X communication technology within the modem, and the V2X communication technology is one of a dedicated short range communication (DSRC) technology and a cellular vehicle-to-everything (CV2X) technology; 
in response to determining that the V2X communication technology is the DSRC technology, the maximum filtering distance is greater than or equal to 5 m and smaller than or equal to 300 m; 
and in response to determining that the V2X communication technology is the CV2X technology, the maximum filtering distance is greater than or equal to 10 m and smaller than or equal to 800 m. 

5. (Original) The distance-based packet filtering method of claim 1, wherein the modem uses a dedicated short range communication (DSRC) technology or a cellular vehicle-to-everything (CV2X) technology. 
 
6. (Currently Amended) The distance-based packet filtering method of claim 1, further comprising: 
performing a maximum filtering distance transmitting step to configure the processor to transmit the maximum filtering distance to the modem; 
and performing a passed packet transmitting step to configure the modem to transmit the at least one passed packet to the processor; 
wherein the passed packet transmitting step is performed after the packet filtering step. 

7. (Currently Amended) The distance-based packet filtering method of claim 1, further comprising: 
performing a signature verification step to configure the processor to receive the at least one passed packet, and then perform a signature verification on the at least one passed packet; 
wherein the signature verification step is performed after the packet filtering step. 

8. (Original) The distance-based packet filtering method of claim 1, wherein in the packet filtering step, 
in response to determining that the comparison result is that the at least one vehicle distance is greater than the maximum filtering distance, the at least one V2X safety packet is not the at least one passed packet; 
and in response to determining that the comparison result is that the at least one vehicle distance is smaller than or equal to the maximum filtering distance, the at least one V2X safety packet is the at least one passed packet. 
 
9. (Currently Amended) A distance-based packet filtering method, comprising: 
performing a maximum filtering distance calculating step to configure a  processor to calculate a maximum filtering distance according to a dynamic adjustment distance parameter; 
performing a vehicle distance calculating step to configure the processor to obtain a host vehicle location message and at least one vehicle-to-everything (V2X) safety packet from a modem, wherein the at least one V2X safety packet comprises at least one remote vehicle location message, and then the host vehicle location message and the at least one remote vehicle location message are calculated to generate at least one vehicle distance; 
and performing a packet filtering step to configure the processor to compare the at least one vehicle distance with the maximum filtering distance to generate a comparison result, and judge whether the at least one V2X safety packet is at least one passed packet according to the comparison result; 
wherein the dynamic adjustment distance parameter comprises at least one of a current vehicle velocity, a number of queueing packets and a load factor of the processor; 
wherein the maximum filtering distance is calculated by a constant value, the current vehicle velocity, the number of the queueing packets and the load factor of the processor, the constant value is represented as 1, the current vehicle velocity is represented as V, the number of the queueing packets is represented as p, the load factor of the processor is represented as L , and the maximum filtering distance is represented as d and described as follows: dx (V)1/2, (2 +L2/2. 

10-11. (Canceled) 

12. (Currently Amended) The distance-based packet filtering method of claim [[11]] 9 wherein, 
the constant value is determined by a V2X communication technology within the modem, and the V2X communication technology is one of a dedicated short range communication (DSRC) technology and a cellular vehicle-to-everything (CV2X) technology; 
in response to determining that the V2X communication technology is the DSRC technology, the maximum filtering distance is greater than or equal to 5 m and smaller than or equal to 300 m; 
and in response to determining that the V2X communication technology is the CV2X technology, the maximum filtering distance is greater than or equal to 10 m and smaller than or equal to 800 m. 

13. (Original) The distance-based packet filtering method of claim 9, wherein the modem uses a dedicated short range communication (DSRC) technology or a cellular vehicle-to-everything (CV2X) technology. 

14. (Currently Amended) The distance-based packet filtering method of claim 9, further comprising: 
performing a V2X safety packet transmitting step to configure the modem to transmit the at least one V2X safety packet to the processor; 
wherein the V2X safety packet transmitting step is performed before the vehicle distance calculating step. 

15. (Currently Amended) The distance-based packet filtering method of claim 9, further comprising: 
performing a signature verification step to configure the processor to perform a signature verification on the at least one passed packet; 
wherein the signature verification step is performed after the packet filtering step. 

16. (Original) The distance-based packet filtering method of claim 9, wherein in the packet filtering step, 
in response to determining that the comparison result is that the at least one vehicle distance is greater than the maximum filtering distance, the at least one V2X safety packet is not the at least one passed packet; and 
in response to determining that the comparison result is that the at least one vehicle distance is smaller than or equal to the maximum filtering distance, the at least one V2X safety packet is the at least one passed packet. 

17. (Currently Amended) A distance-based packet filtering system, which is configured to filter at least one vehicle-to-everything (V2X) safety packet transmitted from at least one remote vehicle to a host vehicle, a memory and the distance-based packet filtering system comprising: 
a processor disposed on the host vehicle, wherein the  processor is configured to calculate a maximum filtering distance according to a dynamic adjustment distance parameter; and 
a modem disposed on the host vehicle and signally connected to the  processor, 
wherein the modem is configured to obtain at least one V2X safety packet, and the at least one V2X safety packet comprises at least one remote vehicle location message; 
wherein one of the processor and the modem obtains a host vehicle location message, the maximum filtering distance and the at least one V2X safety packet, the host vehicle location message and the at least one remote vehicle location message are calculated to generate at least one vehicle distance, and then the one of the processor and the modem is configured to compare the at least one vehicle distance with the maximum filtering distance to generate a comparison result, and judge whether the at least one V2X safety packet is at least one passed packet according to the comparison result; 
wherein the dynamic adjustment distance parameter comprises at least one of a current vehicle velocity, a number of queueing packets and a load factor of the processor; 
wherein the maximum filtering distance is calculated by a constant value, the current vehicle velocity, the number of the queueing packets and the load factor of the processor, the constant value is represented as 1, the current vehicle velocity is represented as V, the number of the queueing packets is represented as p, the load factor of the processor is represented as L , and the maximum filtering distance is represented as d and described as follows: d 3px (V)u1/27 (2 + L 2) /2.

18-19. (Canceled) 

20. (Original) The distance-based packet filtering system of claim 17, wherein, 
in response to determining that the comparison result is that the at least one vehicle distance is greater than the maximum filtering distance, the at least one V2X safety packet is not the at least one passed packet; and 
in response to determining that the comparison result is that the at least one vehicle distance is smaller than or equal to the maximum filtering distance, the at least one V2X safety packet is the at least one passed packet. 
 
Allowable Subject Matter
Claims 1, 4-9, 12-17 and 20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for packet filtering in a vehicle-to-everything(V2X) environment. 

The examiner finds applicant’s claim amendment(s) for independent claim(s) 1 submitted on 4/28/2022, to be patentable over the cited prior art of record. The examiner notes that applicant’s independent claim(s) 9 and 17 have been amended similarly to applicant’s independent claim 1 and are therefore patentable over the cited prior art of record. The examiner notes for the record that dependent claim(s) 3, 11 and 19 where objected to as being dependent upon a rejected base claim in Office Action dated 2/3/2022. The examiner further notes that the objection further stated that the claim(s) would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner contends that applicant’s claims submitted on 4/28/2022, properly amended each independent claim(s) to include the subject matter of the respective objected dependent claim(s) and any necessary intervening claims.  Therefore, the examiner notes for the record that applicant’s claims 1, 4-9, 12-17 and 20 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection - Title
	The examiner withdraws the objection in view of applicant’s title amendment.
Examiner’s Remarks – Claim Objection 
	The examiner withdraws the objection to applicant’s claims in view of applicant’s claim amendment(s).
Examiner’s Remarks – Claim Interpretation
	The examiner notes for the record that the applicant has amended the claims to clarify the claim interpretation by amending the claims to recite processor instead of processing unit.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 4/28/2022.
Art of Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lund; Benjamin et al. (US Patent Publication No. 2020/0326203), Ibrahim; Faroog et al. (US Patent Publication No. 2016/0036558) and Rubin; Kim et al. (US Patent Publication No. 2019/0342859).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497